Citation Nr: 1827418	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for one painful scar associated with partial paralysis of the right peroneal nerve due to a shrapnel wound.  

2.  Entitlement to a compensable rating for scars of the right lower extremity at the post-lateral right knee and right glutei fold associated with partial paralysis of the right peroneal nerve due to a shrapnel wound.  

3.  Entitlement to a rating in excess of 30 percent for partial paralysis of the right peroneal nerve due to a shell fragment wound. 

4.  Entitlement to a staged rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 14, 2017, and in excess of 50 percent thereafter.

5.  Entitlement to service connection for a liver disorder, claimed as enlarged liver, to include as secondary to service-connected PTSD based on the use of alcohol to self-treat the PTSD.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1967 to February 1970.  He received the Purple Heart and Combat Action Ribbon, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The April 2011 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective January 7, 2011.  This rating decision also continued a 30 percent rating for partial paralysis of the right peroneal nerve due to a shrapnel wound.  The March 2012 rating decision granted service connection for one painful scar associated with partial paralysis of the right peroneal nerve due to a shrapnel wound and assigned a 10 percent rating, effective March 5, 2010.  A noncompensable rating with the same effective date was also awarded for other scars on the right lower extremity at the right posterolateral knee and right glutei fold.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in July 2017, and remanded these issues for additional development.  After the development was completed, the case returned to the Board for further appellate review.

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

The issue of entitlement to an earlier effective date for service-connected PTSD based on error to send the rating decision to a valid address has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of service connection for a liver disorder, staged ratings for posttraumatic stress disorder (PTSD), and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's scars associated with partial paralysis of the right peroneal nerve due to a shrapnel wound have only been characterized by symptoms of pain.

2.  The Veteran's scars of the right lower extremity at the post-lateral right knee and right glutei fold associated with partial paralysis of the right peroneal nerve due to a shrapnel wound have not been characterized as painful or unstable.

3.  Since March 5, 2010, the Veteran's right peroneal nerve disability more nearly approximated symptoms manifested by a right foot drop.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for painful scars of the right lower extremity at the post-lateral right knee and right glutei fold associated with partial paralysis of the right peroneal nerve due to a shrapnel wound have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

2.  The criteria for a compensable rating for any other scars of the right lower extremity associated with partial paralysis of the right peroneal nerve due to a shrapnel wound have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2017).

3.  The criteria for a rating of 40 percent, but no higher, for a right peroneal nerve disability have been met since March 5, 2010.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2017).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Ratings for Scar Disabilities

The Veteran contends that higher ratings are warranted for the service-connected scar disabilities.  He is currently assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for one painful scar associated with partial paralysis of the right peroneal nerve due to a shrapnel wound and a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 for scars of the right lower extremity at the post-lateral right knee and right glutei fold associated with partial paralysis of the right peroneal nerve due to a shrapnel wound.  Both ratings are assigned an effective date of March 5, 2010.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805.  Therefore, the Board has considered all applicable DCs, as discussed further herein.

DC 7800 contemplates burn scars of the head, factor or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2017), DC 7800.  As the Veteran's scars are located on his left lower extremity and buttock, a rating is not warranted under DC 7800. 

Under DC 7801, scars, not of the head, face or neck, that are deep and nonlinear warrant the following evaluations: area or areas exceeding 144 square inches (929 sq. cm), 40 percent; area or areas exceeding 72 square inches (465 sq. cm), 30 percent; area or areas exceeding 12 square inches (77 sq. cm), 20 percent; area or areas exceeding 6 square inches (39 sq. cm), 10 percent.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1).  Scars in widely separated areas, as on two or more extremities or anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25.  Id.  Note (2). 

DC 7802 provides that scars, not of the head, face, or neck, that are superficial and nonlinear warrant the following evaluations: area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  Note (2).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent be added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for one painful scar associated with partial paralysis of the right peroneal nerve due to a shrapnel wound and a compensable rating under for scars of the right lower extremity at the post-lateral right knee and right glutei fold associated with partial paralysis of the right peroneal nerve due to a shrapnel wound are not warranted.  

The Veteran received a VA contract examination in May 2010.  The examiner noted a linear scar on the right upper thigh that measured 9 centimeters by 0.2 centimeters.  The scar was not painful and there was no skin breakdown.  The examiner noted this was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation and the scar was not disfiguring.  The scar did not limit the Veteran's motion and there was no functional limitation due to the scar.

On VA examination in June 2011, the examiner noted two scars; one behind the right knee and another below the right buttock.  Both scars were related to the hand grenade shrapnel injury during service.  The Veteran reported that the scars were not painful and that he did not experience any skin breakdown.  He said there were no other symptoms related to either scar.  The Veteran said that he did not experience any functional impairment due to the scars.

The Veteran received a VA examination for scars in February 2012.  At this time, the examiner noted that the Veteran had scars of the trunk or extremities due to shrapnel from a hand grenade that occurred while he was serving in Vietnam.  The examiner diagnosed one scar of the right lower extremity and one scar of the right gluteal fold.  The examiner did not report any scars of the head, face, or neck, but did indicate the presence of one painful scar due to abnormal sensation located in the right lower extremity.  The linear scar on the right posterolateral knee measured 7.5 centimeters by 0.2 centimeters.  The linear scar located on the right gluteal fold measured 9.5 centimeters by 0.2 centimeters.  There were no unstable scars, and none of the scars were both painful and unstable.  None of the scars were due to burns.  The Veteran did not have any nonlinear scars.  The examiner commented that none of the scars resulted in limitation of function and there was no functional impact caused by the scars.

VA treatment records throughout the period on appeal do not contain any additional findings outside of those documented in the VA examinations.

The Veteran testified before the undersigned in April 2016.  He explained that the two service-connected scars feel numb when he touches them.  He said that he was not sure if he would consider either scar to be painful, but stated that his right knee was painful and inside of his knee "is what bothers [him] a lot."  The Veteran said that he did not use any creams or other treatments on these scars.  He stated that he could not straighten his right knee out completely, but was not sure if that was due to the scar itself or due to the initial knee injury in service.

The Veteran received another VA examination for scars in June 2017.  He indicated that he treated the scars with topical analgesic and that current symptoms included a "pins and needles" sensation along the scars that occurred almost 90 percent of the time.  He said that weather was a symptoms precipitant/aggravator, but was relieved by massaging the scars and using the topical analgesic.  The VA examiner noted two painful scars on the Veteran's rear right thigh and right popliteal nerve area.  Neither scar was unstable or due to a burn.  The first linear scar, along the rear of the right thigh to bottom of the right buttock measured 16 centimeters long by 0.25 centimeters wide.  The second linear scar, found along the right popliteal area, measured 7 centimeters long by 0.25 centimeters wide.  There were not any nonlinear scars.  The scars did not result in limitation of function.  The examiner remarked that the scars are without any localized tenderness, are well healed and without any induration, depression, elevation, keloid formation, or signs of inflammation, erythema or irritation.

The Board has considered the Veteran's statements of record that higher disability ratings are warranted for his scar disabilities.  As outlined above, however, the Veteran does not meet the DC 7804 criteria for a 20 rating, at the least, because he has not been shown to have at least 3 or more scars that are painful or unstable.  As a result, a compensable rating is not warranted because the Veteran does not have any additional service-connected scars that are painful or unstable.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected scar disabilities are primarily manifested by, at most, two painful scars.  The Veteran's scars are in his right lower extremity and right buttock area, and not on the head, face, or neck.  Thus, the criteria of DC 7800 are not applicable.  There is also no reasonable argument that the Veteran's scars involve an area of at least 6 square inches.  As such, the criteria of DCs 7801 or 7802 do not apply. With regard to Diagnostic Code 7805, the Board notes that the objective findings did not reflect that the Veteran's scars result in limitation of motion or loss of function.

There is no medical or lay evidence of other scar symptoms that would not result in the pyramiding of other scar-related Diagnostic Codes.  At no time during the pendency of this appeal has the Veteran's scar disability been shown to result in any disfigurement or skin disability.  Specifically, the Veteran's scars did not cause at least one characteristic regarding disfigurement of the head, face, or neck to warrant a higher rating of 10 percent under DC 7800.  See 38 C.F.R. § 4.118.  The Veteran's scar symptoms are clearly accounted for in the 10 percent rating under DC 7804 and zero percent rating under DC 7805.  Thus, DC 7800-7801, 7806-7812, and 7814-7833 are not for application.

Based on the foregoing, the Board concludes that the Veteran's two painful scars disability warrants no more than a 10 percent rating and any other scars on the right lower extremity still do not warrant a compensable rating.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating for Right Peroneal Nerve Disability

The Veteran asserts that a higher rating than 30 percent is warranted for the service-connected partial paralysis of the right peroneal nerve due to a shrapnel wound, effective February 17, 1970.  The Veteran filed a claim for an increased rating that was received March 5, 2010.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, a rating is to be made by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve.  A 20 percent rating requires moderate, incomplete paralysis of the external popliteal nerve.  A 30 percent rating requires severe, incomplete paralysis of the external popliteal nerve.  A 40 percent rating requires complete paralysis.  When there is complete paralysis, there is foot drop and a slight droop of the first phalanges of all toes, inability to dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot is lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a full review of the record, and as discussed below, the Board concludes that a 40 percent rating, but no higher, is warranted since March 5, 2010. 

On VA contract examination in May 2010, the Veteran reported being diagnosed with right foot drop due to a shrapnel wound incurred during service.  He endorsed tingling and numbness, abnormal sensation and weakness of the right leg.  There was no pain, anesthesia or paralysis of the affected area.  The Veteran's symptoms were noted to include constantly tripping while walking.  He said this occurs on a daily basis.  The Veteran was not receiving any treatment for this condition. Physical examination revealed the Veteran's posture and gait were within normal limits.  Examination of the feet revealed abnormal weight bearing, but did not show signs of unusual shoe wear pattern and breakdown.  He did not use an assistive device for ambulation.  Examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  Motor function was abnormal with findings of partial right foot drop; decreased strength in the right foot, especially with dorsiflexion, but also with plantar flexion (5-/5).  Sensory function was abnormal on the right with decreased sensation right foot and right leg laterally; also decreased sensation on the dorsal aspect of the foot including the right big toe.  It was abnormal in regards to pinprick/pain (decreased sensation on the right lateral leg and foot, decreased sensation on the dorsum of the right foot and right big toe), temperature (decreased ability to differentiate cold ice pack with right lateral foot and leg), vibration (decreased vibratory sense on the right foot lateral toes (4, 5)), position (decreased position sense on toes 2,3,4,5 on the right foot) and touch (decreased sensation on the dorsum of the right foot and right big toe; also decreased sensation of the right great toe).  The modality used to test the sensory function was light touch with finger.  Sensory function on the left is intact regarding pinprick/pain, temperature, vibration, position and touch.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk absent.  In regards to the right peroneal nerve, the peripheral nerve examination revealed neuralgia.  There is motor dysfunction demonstrated by right foot drop (partial).  Motor power is 5-/5.  There is sensory dysfunction demonstrated by decreased sensation right lateral foot and right lateral leg.  The examiner continued the diagnosis of right foot drop.  The examiner said the Veteran's condition was active and most likely involved the right peroneal nerve.  The examiner said this condition made it difficult to drive secondary to partial right foot drop.  This condition also affected the Veteran's activities of daily living because he could not play sports and he tripped at times if he was not concentrating on his foot.

A June 2011 VA examination noted the Veteran had an abnormal gait due to the right peroneal nerve injury.  The examiner reported that the Veteran walked with a noted right foot drop.  The examiner continued the diagnosis for right foot drop and reported that it caused difficulty for the Veteran with walking, climbing stairs, and exercise.

During the February 2012 VA examination for scars, the examiner noted that the Veteran had a diagnosis for right foot drop caused by right peroneal nerve damage.  The examiner remarked that the Veteran's right foot drop strength was 0/5.  The examiner noted that the Veteran had difficulty with duties that involved prolonged climbing stairs, standing or walking due to the right foot drop.  The Veteran also reported the following overall functional impairment: difficulty driving a truck all day secondary to right foot weakness.

A lay statement from S.H., received in May 2013, described her observations of the Veteran's right foot symptoms.  She explained that she knew the Veteran since 1973, and personally observed the Veteran struggle with right leg difficulties.  She stated that over these years she had watched the Veteran stumble while walking, "even on a flat surface."  She said, "Sometimes he is walking fine and then he just stumbles."

The Veteran testified before the undersigned in April 2016.  He endorsed current right foot drop symptoms that include severe pain "feeling like somebody stuck a knife in [his] ankle."  He also said the pain has increased over the years.

The Veteran submitted correspondence, received December 2016, in which he explained that his right peroneal nerve is damaged and caused his foot to drop.  He said that he frequently trips because of this foot drop.  The Veteran said that the nerve damage causes "excruciating pain in his right ankle."  He also explained that the pain cream he was prescribed by VA was not effective and he did not think the doctors understood the pain this injury has caused him.

On VA examination in June 2017, the examiner noted a diagnosis of paralysis of the external popliteal nerve.  The Veteran endorsed pain in the right ankle that feels like a knife was inserted.  He also described periodic cramps from the right ankle to great toe.  He explained that the symptoms occurred every night and sometimes during the day if he sits for longer than 15 minutes.  The Veteran said that the pain awakens him at night to the point that he has to get up and walk around until the pain subsides.  He said that sitting for great than 15 minutes was a precipitating/aggravating symptom that was relieved by "wiggling" his ankle around.  Subjective symptoms were noted to include severe pain in the right lower extremity.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex and sensory examinations were normal.  There were no trophic changes.  The Veterans gait was normal.  There was mild, incomplete paralysis of the external popliteal (common peroneal) nerve.  The Veteran did not use any assistive devices for ambulation.

Since March 5, 2010, the Veteran's service-connected right peroneal nerve disability has consistently demonstrated objective symptoms of a right foot drop that more nearly approximate complete paralysis of the popliteal nerve under the DC 8521 rating criteria.  As a result, the Board finds that a rating of 40 percent, and no higher, is warranted.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right peroneal nerve disability.  To the extent the Veteran contends that the right peroneal nerve disability is more disabling than the currently assigned rating reflects, the Board notes that the Veteran is able to report symptomatology relating to pain because this requires only personal knowledge as it comes through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  He described subjective symptoms of numbness and tingling.  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings that were objectively found to be mild symptoms of peripheral neuropathy in the right lower extremity.  During this period of the appeal, competent evidence concerning the nature and extent of the Veteran's disability has been provided by private treatment records as well as the VA examiner and each provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, for the period from January 12, 2010, until May 29, 2012, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his peripheral neuropathy of the right lower extremity.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with external popliteal (common peroneal) nerve disability of the right lower extremity that is primarily manifested by a right foot drop.  Accordingly, DC 8521 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other peripheral neuropathy symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes.  The Board has considered whether higher ratings are available, but finds that at no time during the pendency of this period of the appeal has the Veteran's peripheral neuropathy disability been shown to result in diagnosis of another peripheral nerve condition.  The 40 percent rating is also the highest rating available for DC 8521.  Since March 5, 2010, the Veteran's symptoms associated with the right peroneal nerve disability are clearly accounted for in the 40 percent rating pursuant to DC 8521.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that since March 5, 2010, the Veteran's right peroneal nerve disability symptoms have more nearly approximated the criteria for no more than a 40 percent rating.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for scar disabilities.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2010. Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claims.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2017.  The Board instructed the AOJ to conduct additional record development, schedule VA examinations, and readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 


ORDER

An initial rating in excess of 10 percent for two painful scars associated with partial paralysis of the right peroneal nerve due to a shrapnel wound is denied.  

An initial compensable rating for scars of the right lower extremity at the post-lateral right knee and right glutei fold associated with partial paralysis of the right peroneal nerve due to a shrapnel wound is denied.  

A rating of 40 percent, and no higher, for partial paralysis of the right peroneal nerve due to a shell fragment wound is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

Regarding the Veteran's service connection claim for a liver disorder, he asserts he has an enlarged liver diagnosis that resulted from alcohol abuse, which he attributes to his service-connected PTSD.  Service connection for a liver disorder is therefore warranted, according to the Veteran.  Service connection may be awarded for any disability that is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. §3.310.  Compensation cannot be awarded for either a primary drug or alcohol abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service. Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability. However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." See Allen, 237 F. 3d at 1381.  This claim was previously denied by the RO based on a lack of a current liver disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  More recently, evidence suggestive of a current liver disability has been presented.  VA treatment records from June 2011 diagnosed a mildly enlarged liver size with echogenicity of the liver suggesting fatty infiltration.  A February 2012 clinical notation indicated the Veteran had a recent liver function test with an abnormal result.  No additional details were provided.  A September 2013 ultrasound of the liver was performed due to a suspected fatty liver.  An impression of hepatic steatosis was noted.  According to a March 2016 clinical notation, a prior July 2015 liver function test was abnormal.  However, a liver test done on that date was within normal limits.

The Board notes that the October 2017 VA contract examination contains an inadequate medical opinion regarding the issue of service connection for a liver disorder.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA contract examination medical opinion failed to consider the liver diagnoses made during the current appeal period and provide an adequate rationale to support each conclusion or discuss the contrary evidence associated with the record that supports the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical opinion must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions[;]" see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that an addendum VA examination opinion must be obtained for the liver disorder.

As for the Veteran's staged ratings for PTSD, he submitted correspondence, received February 16, 2018, which identified additional VA contracted/private psychiatric treatment through the Dekalb Community Service Board that occurred on October 4, 2016.  He said that he continued to receive treatment at this facility until it was closed in January 2017.  These records have not been requested.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the service connection and staged rating issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these issues are REMANDED for the following action:

1.  Request authorization from the Veteran to obtain mental health treatment records from the Dekalb Community Service Board dated October 2016 to January 2017.

2.  Obtain an addendum VA examination opinion, or schedule the Veteran for a VA examination, if necessary, to determine the nature and etiology of any current liver disorder.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current liver disorder, to include any diagnosis made since 2011, i.e., VA treatment records from June 2011 diagnosed a mildly enlarged liver size with echogenicity of the liver suggesting fatty infiltration; a February 2012 clinical notation indicated the Veteran had a recent liver function test with an abnormal result; a September 2013 ultrasound of the liver was performed due to a suspected fatty liver.  An impression of hepatic steatosis was noted.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current liver disorder is related to service.

c)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current liver disorder is caused by the use of alcohol to self-treat the service-connected PTSD.  

d)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current liver disorder is aggravated by the use of alcohol to self-treat the service-connected PTSD.  

The examiner must provide a complete rationale for any opinion offered.  

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light of all additional evidence received.  

If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


